DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
The 35 USC 112 2nd rejections of claim 15(semantic descriptor assignment module) and (datastore …) are withdrawn.
The 35 USC 112 1st rejection of claim 15(semantic descriptor assignment module) are withdrawn.
Applicant argues “

    PNG
    media_image1.png
    142
    654
    media_image1.png
    Greyscale

Examiner’s response :
	Apparently, Applicant is incorrectly conflating a “vector” with “vectorization”.  According Applicant’s own link1, Word Vectorization is “The process of converting words into numbers are called Vectorization.”  This is not claimed. 
vector is either a pointer or an array with only one dimension.”
https://techterms.com/definition/vector shows a vector as “In computer science, a vector may refer to a type of one dimensional array. For example, a vector called "fibonacci" that stores the first six values of the Fibonacci sequence would be defined as follows:
fibonacci[0] = 0, fibonacci[1] = 1, fibonacci[2] = 1, fibonacci[3] = 2, fibonacci[4] = 3, fibonacci[5] = 5
Vectors are similar to arrays, but unlike arrays, vectors use their own memory management mechanisms. Arrays are restricted to the memory structure supplied by the programming language they are created in, typically called a stack. Vectors have a more dynamic structure, often referred to as a heap, which gives them greater flexibility in how they use memory. While an array uses a static amount of memory, the memory used by the vector can be increased or decreased as elements are added or removed from the vector.”
https://www.webopedia.com/definitions/vector/ shows a vector as “(1) In computer programming, a one-dimensional array. A vector can also mean a pointer.”
https://study.com/academy/lesson/basic-vectors-in-r-programming-definition-purpose.html shows a vector as “The term vector might sound intimidating. In R programming, a vector is the most-used data object. Like its counterpart in C++, it is a dynamic array of elements, each of the same data type. Another way to think of a vector is that it is a list of values, such as ratings, names, scores, prices, etc.
A vector must consist of items that are the same type, meaning text, numeric, etc.”
	If Applicant has an “alternate” definition, it should be explicitly recited in the claims, provided there is support in the disclosure.


Applicant argues 

    PNG
    media_image2.png
    140
    649
    media_image2.png
    Greyscale

Examiner’s response:
Boro [027] teaches “identify probative features …. examples of suitable quantitative image features include tumor size, tumor aspect ratio, tumor tissue density as reflected by image intensity in the tumor region, and so forth” and “the probative features determination sub-system 12 may consider non-image features such as patient age, patient gender, patient ethnicity, family medical history, genomic predispositions, and so forth, such information being provided in or derived from the patient cases database 20”.  So Yes, the probative non-image features are not generated from the image and are different from the probative image features, but that is not required by the claim.   Boro combines image and non-image probative features resulting in a text vector.   See also paragraph 29.

Applicant argues 

    PNG
    media_image3.png
    178
    652
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    102
    642
    media_image4.png
    Greyscale


Vectorization is not claimed.   The claim states “a trained neural network operatively connected to the trained convolutional network to receive as input the feature vector and output a first vector in a text vector space;”.  If Applicant’s novelty is vectorization, it should be explicitly claimed.  The Examiner agrees that “Boroczky uses the combined probative features as input to a trained classifier, and so the probative non-image features are not determined from the probative image features.”.  Does Applicant agree that the combined probative features are determined from probative non-image features and probative image features, similar to image below? 

    PNG
    media_image5.png
    272
    535
    media_image5.png
    Greyscale

If so why doesn’t this read on the claim?  Does Applicant believe the claim should be interpreted as “a trained neural network operatively connected to the trained convolutional network to receive as input ONLY the feature vector and output a first vector in a text vector space;”?  Frankly, the Examiner could also consider the determination of image based probative features as to also teach these limitations.  For example, the image is inputted.  The image is processed to segment one or more tumors.  The tumors are processed to determine their properties in text (tumor size, tumor aspect ratio, tumor tissue density as reflected by image intensity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky (PGPub 2012/0041779), hereafter referred to as Boro in view of Simard (PGPub 2007/0086655), hereafter referred to as Simard.
Regarding claim 15, Boro discloses a system comprising:
a (Boro, Fig. 6, paragraph 54, “The input current patient data 100 generally includes one or more patient images, such as images of the patient acquired by one or more of: CT imaging, MR imaging, PET imaging, SPECT imaging, fluoroscopy imaging, ultrasound imaging, and x-ray imaging. The image features extraction component 52 processes these current patient images to extract probative image features”, where the probative image features are the outputted feature vector)
a trained neural network operatively connected to the trained convolutional network to receive as input the feature vector and output a first vector in a text vector space; (Boro, Fig. 6, paragraph 54, “and optionally probative non-image features 102 are combined with the probative image features to define a set of probative features or feature combinations for the current patient case 104”, where the combined feature set is a first vector; paragraph 55 discloses using a distance/similarity metric, so the vector must be in text space; non-image data is shown in paragraph 37)
 (Boro, Fig. 6, paragraph 55, “An inference operation 110 is performed by the CDS inference engine 54 in order to generate clinical decision support information 112 that is presented to the user via the current patient case CDS output interface 56. The CDS interface engine 54 can be variously embodied. In some embodiments, the distance or similarity metric or metrics 48 are used to quantify the distance (or, analogously, to quantify similarity) of the current patient case respective to each case in each group of clinically related cases of the groupings 32.” “Other inference algorithms can also be used, such as a trained classifier that receives as inputs the probative features of the current patient case and outputs the most closely matching group. Such a trained classifier can be trained, for example, using a training set of patient cases pre-annotated with the group identifications, as in the groupings 32. In some embodiments, a k-nearest neighbour (k-NN) classifier is used, which provides an estimate of the posterior probability that a query case belongs to a patient case grouping.”, where data store reads on the case grouping and trained classifier reads on the trained neural network and the text segment refers to clinical information such as ailment diagnosis, treatment selection, implementation of aspects of a treatment regimen, and so forth (paragraph 2))
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising:  
determining a  closest vector of the predetermined text vectors, determining one or more keywords describing the medical image from the closest vector, the one or more keywords comprising a semantic descriptor of the medical image, and assigning the one or more keywords to the medical image (Boro, Fig. 6, paragraph 55, “In some embodiments, the distance or similarity metric or metrics 48 are used to quantify the distance (or, analogously, to quantify similarity) of the current patient case respective to each case in each group of clinically related cases of the groupings 32.” “Other inference algorithms can also be used, such as a trained classifier that receives as inputs the probative features of the current patient case and outputs the most closely matching group. Such a trained classifier can be trained, for example, using a training set of patient cases pre-annotated with the group identifications, as in the groupings 32. In some embodiments, a k-nearest neighbour (k-NN) classifier is used, which provides an estimate of the posterior probability that a query case belongs to a patient case grouping.”, where in the datastore probative features of the current patient case are matched to  probative features of the other patient cases to find the closest groups; the corresponding cases(which comprise keywords) are selected as the clinically related groups)
	
	Boro discloses the function of “receiving as input a medical image and outputting a vector” using a machine learning component (see for example Boro, paragraph 29, “A machine learning component 42 processes the available features to identify probative features or feature combinations 44 that correlate with one or more of the patient case groups 32, and these probative features or feature combinations 44 are also stored in the CDS database 14. The machine learning component 42 can employ any machine learning technique for identifying such correlations.”, see also paragraph 45) But does not expressly disclose that a trained convolutional network accomplishes this function.  

	Simard discloses “a trained convolutional network operative to receive as input a medical image and output a feature vector” (Simard, paragraph 10, “a method of performing feature extraction across multiple input features for convolution in a neural network can comprise receiving multiple input features and unfolding such features to generate an unfolded input feature matrix.”)

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the CNN of Simard to create the output feature vector of an input medical image of Boro.
The suggestion/motivation for doing so would have been to create a vector using widely known technique.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Boro and Simard to obtain the invention as specified in claim 15.

Regarding claim 17, Boro in view of Simard discloses the system of claim 15, wherein the closest of the predetermined vectors is determined by distance within the text vector space of the predetermined vectors to the first vector. (Boro, paragraph 55, “the distance or similarity metric or metrics 48 are used to quantify the distance (or, analogously, to quantify similarity) of the current patient case respective to each case in each group of clinically related cases of the groupings” “a k-nearest neighbour (k-NN) classifier is used, which provides an estimate of the posterior probability that a query case belongs to a patient case grouping. Based on the k most similar retrieved cases (shortest distances, in the case of a distance metric),”)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boro in view of Simard in further view of Zhang (PGPub 2009/0297002),hereafter referred to as Zhang.
Regarding claim 16, Boro in view of Simard discloses the system of claim 15, 
Boro in view of Simard does not expressly disclose “wherein the neural network is a feedforward neural network.”
Zhang discloses “wherein the neural network is a feedforward neural network.” (Zhang, paragraph 125, “Neural networks are well known in the image processing arts for their ability to represent non-linear mappings between a set of input variables and a set of output variables. The mappings, executed using the familiar model of successive layers of processing nodes, operate using functions of inputs and weighted values, where the weighted values can be changed iteratively to obtain the desired output as the network is trained. In the present invention, the network topology can be fairly conventional, with the requirement that a feed-forward neural network be utilized, containing no feedback loops.")
Boro in view of Simard and Zhang are combinable because would have logically commended itself to one skilled in the art because Zhang provides the benefit of a neural network which is simple and can accomplish the goals of the Boro’s Neural Network.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use a FeedForward Neural Network of Zhang in place of the Neural Network of Boro in view of Simard.
The suggestion/motivation for doing so would have been to create a vector using widely known technique.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boro in view of Simard in further view of Takeo (Patent 7324676), hereafter referred to as Takeo.
Regarding claim 18, Boro in view of Simard discloses the system of claim 15, 
But does not expressly disclose “wherein the closest of the predetermined vectors is determined by Mahalanobis distance within the text vector space of the predetermined vectors to the first vector”
Takeo discloses “wherein the closest of the predetermined vectors is determined by Mahalanobis distance within the text vector space of the predetermined vectors to the first vector” (Takeo, Col. 3 Lines 31-38, “The " Mahalanobis distance" is an index of distance used for recognition of an image pattern and the value of the Mahalanobis distance represents similarity in image pattern of one image to another image. A plurality of characteristic values representing features of an image pattern are expressed in vectors, and the " Mahalanobis distance" is defined to reflect difference in vector between a reference image and an image to be recognized")
Boro in view of Simard and Takeo are combinable because would have logically commended itself to one skilled in the art because Takeo provides the benefit of a common method of comparing vectors to reference vectors.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use a Mahalanobis distance of Takeo to accomplish finding the closest predetermined vector.
The suggestion/motivation for doing so would have been to find a closest predetermined vector using widely known technique.

Therefore, it would have been obvious to combine Boro and Simard and Takeo to obtain the invention as specified in claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://towardsdatascience.com/understanding-nlp-word-embeddings-text-vectorization-1a23744f7223, Understanding NLP Word Embeddings — Text Vectorization, by Prabhu 11/19/2019